DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 06/23/2022.
Currently claims 6-7 are pending in the application.
Allowable Subject Matter
In light of applicant’s amendments filed on 06/23/2022,
Claims 6-7 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 6 is allowable because the closest prior art US Patent Pub # US 2018/0151096 A1 to Hall teaches, an integrated control LED display system (100; multi-panel display; Fig. 1; [0088]), comprising a number of module screens (104a-104t; multiple lighting panels; Fig. 1; [0088]) which are assembled together to form a large display screen (Fig. 1; [0088]), 
5each of the module screens (104a-104t) comprises several unit screens (formed of plurality of light emitting diodes, LEDs; Fig. 1; [0088]), 
Note: Depending on the size of the display panel, the unit screen itself might have multiple sub-unit cells formed of LEDs. It is especially true due to very large screen with 4K to 8K resolution. See https://en.wikipedia.org/wiki/4K_resolution.Note: N

    PNG
    media_image1.png
    422
    557
    media_image1.png
    Greyscale

a splicing frame (106, a combination of a top horizontal member 108, a bottom horizontal member 110, a left vertical member 112, a right vertical member 114, and intermediate vertical members 116; Fig. 1; [0088], [0092]) and a control box (222; circuit that controls the LEDs; Fig. 2B; [0099]), 

    PNG
    media_image2.png
    227
    534
    media_image2.png
    Greyscale

several unit screens (plurality of light emitting diodes, LEDs) are assembled in the splicing frame (106) to form one said module screen (any one of 104a-104t) of said number of module screens (Fig. 1; [0088], [0092]), 

Hall further teaches in Fig. 24A, the control box (a combination of 1625/1660; receiver circuit/heat sink; Fig. 24A; [0204] – [0208]) is arranged on the back (back of the module screen, inside the casing 1650) of the module screen (1350; Fig. 24A; [0206]), and 

    PNG
    media_image3.png
    334
    535
    media_image3.png
    Greyscale

Note: Hall teaches details of the control circuit that controls the display panel in Fig. 24A. Thus, the examiner considers it as part of the same embodiment.
the control box (1625/1660; Fig. 24A) can simultaneously control the work mode of the unit 10screens (unit screens of display panel 1350; Figures 13 and 24A; Fig. 1; [0161], [0206]; control box has to control the working mode of each unit screen, otherwise the display screens cannot reproduce a picture accurately while working as part of a large display; this would be a normal but primary function of the control box).  
wherein the control box (1625/1660) comprises a lead-in cable (1360; input cable) and a lead-out cable (1365; output cable) (Fig. 24A; [0206] – [0207]; input and output cables, which enter through the casing 1650, are connected to the receiver circuit 1625 since 1625 is the only control circuit in the box), 

    PNG
    media_image3.png
    334
    535
    media_image3.png
    Greyscale

when several module screens (plurality of display panels 1350) are assembled together to form the large 15display screen (100; Fig. 1), the lead-in cable (1360) and the lead-out cable (1365) are connected between different module screens (1350) (Fig. 24A; [0207]), 
the control boxes (1625/1660) of different module screens (plurality of display panels 1350) are connected together by the lead-in cable (1360) and the lead-out cable (1365) (Fig. 24A; [0207]).  
Note: Hall teaches in para. [0207] that the cables have connectors or plugs for connecting to an adjacent panel.
However, neither Hall nor any cited prior art, appear to explicitly disclose, in context, wherein the control box further comprises a box body, an element module 15and several connection sockets, wherein the element module is arranged in the box body, a number of the connection sockets are provided on the box body, and the number of the connection sockets is equal to the number of the unit screens constituting the module screen, each unit screen is provided with a lead-out wire, the connection sockets and the lead-out wires of the unit screens constituting the module screen are in one-to-one correspondence, the lead-out wires are correspondingly plugged into the connection 5sockets.
Specifically, the aforementioned ‘wherein the control box further comprises a box body, an element module 15and several connection sockets, wherein the element module is arranged in the box body, a number of the connection sockets are provided on the box body, and the number of the connection sockets is equal to the number of the unit screens constituting the module screen, each unit screen is provided with a lead-out wire, the connection sockets and the lead-out wires of the unit screens constituting the module screen are in one-to-one correspondence, the lead-out wires are correspondingly plugged into the connection 5sockets,’ is material to the inventive concept of the application at hand to achieve a large integrated display screen to display text, images, video and other information. This large integrated display screen can improve the size of the display screen so as to improve the effect of displaying and showing.
Dependent claim 7 depends on allowable independent claim 6. Therefore, claim 7 is also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/02/2022